DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 07/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “stage” in Paragraph [0002], Line 9 should read “stages”; “exist” in Paragraph [0016], Line 8 should read “exits”; the commas in Paragraph [0022], Lines 5 & 9 and Paragraph [0023], Line 9 should be deleted.  
Appropriate correction is required.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
“the pressure conditioning hole” in Claim 1, Line 11 and Claim 3, Line 3 should read “the at least one pressure conditioning hole”.
“the steam inlet hole” in Claim 1, Line 12 and Claim 2, Line 3 should read “the at least one steam inlet hole”.
“Wherein” in Claim 2, Line 2 should read “wherein”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Patent No: 8,568,090) in view of Liang (US Patent No: 8,511,968).
Regarding Claim 1: Guo discloses a steam turbine hollow stationary blade (Figure 2, No. 200) that has a cavity (214) therein.  The blade comprises at least one steam inlet hole (218) connecting the cavity and an outside of the stationary blade to each other (Figures 2-3).  Guo, however, fails to disclose a partition wall dividing the cavity into a pressure chamber on a leading edge side and an exhaust chamber on a trailing edge side and at least one pressure conditioning hole connecting the pressure chamber and the exhaust chamber, wherein total opening area of the at least one pressure conditioning hole is smaller than total opening area of the at least one steam inlet hole.
Liang teaches a stationary blade (Figures 4-5, No. 10) comprising a cavity with a partition wall (16) dividing the cavity into a pressure chamber (46, left side of 16) on a leading edge side and an exhaust chamber (46, right side of 16) on a trailing edge side and at least one pressure conditioning hole (58) connecting the pressure chamber and the exhaust chamber (Figures 4-5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the blade of Guo with a partition wall with at least one pressure conditioning hole, as taught by Liang, and thus making the total opening area of the at least one pressure conditioning hole smaller than total opening area of the at least one steam inlet hole (since Guo discloses the at least one steam inlet hole can extend along the entire length of the blade/leading edge (Guo: Column 4, Lines 10-11), and Liang discloses the at least one pressure conditioning hole only extending along part of the blade length (Liang: Figure 4)) for the purpose of allowing fluid communication between the pressure and exhaust chambers (Column 4, Lines 54-57).
Regarding Claim 2: Guo, as modified by Liang, discloses the steam turbine hollow stationary blade according to Claim 1, wherein the at least one steam inlet hole is positioned on a leading edge (Guo: 206) of the stationary blade (Guo: Figures 2-3).
Regarding Claim 3: Guo, as modified by Liang, discloses the steam turbine hollow stationary blade according to Claim 1, wherein the pressure conditioning hole is provided to the partition wall at both inner and outer circumferential sides of the partition wall (Liang: Figure 4 – pressure conditioning hole 58 is provided at both the inner (bottom) and outer (top) circumferential sides of partition wall 16).
Regarding Claim 5: Guo, as modified by Liang, discloses the steam turbine hollow stationary blade according to Claim 1, further comprising an exhaust hole (Guo: 216) connecting the exhaust chamber to a steam condenser (Guo: Column 3, Lines 56-58).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Liang as applied to claim 1 above, and further in view of Takata (US Patent No: 10,001,032).
Regarding Claim 4: Guo, as modified by Liang, discloses the steam turbine hollow stationary blade according to Claim 1; however, Guo fails to disclose a slit connecting the exhaust chamber to the outside of the stationary blade.
Takata teaches a steam turbine stationary blade (Figure 1, No. 12) comprising a slit (22) connecting an internal chamber (Figure 2, No. 12a) to the outside of the stationary blade (Figures 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the blade of Guo, as modified by Liang, with a slit, as taught by Takata, for the purpose of removing drops of water from the surface of the blade, thus removing the water drops from the flow field of the steam flow (Column 1, Lines 60-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745